TH                         GENEEEAL




Hon. Heil McKay                   opinion   Ro. V-876
County Attorney
Hopkins county                    Re$ Authority of county
SulphurSprings,Texas                  school board, acting
                                      under Article   VIII,
                                      S.B.116, 5lst Deg., to
                                      consolidate   that por-
                                      tion of dormant county-
                                      line school district
                                      which is situated in
Dear SIri                             another county.
             We refer  to your inquiry submitting    in sub-
stance   the folloving   facts and questions:
            Fairview C.S.D. is a county-line      school
     district,    lying partly in Franklin County and
     partly in Hopkins County, which is under the
     jurisdiction     of Franklin County School Board.
     It is a "dormant district"        as defined In Art-
     icle VIII, S.B. 116, 51st Legislature,        and
     thereunder must be consolidated        with an ad-
     joining district     or districts.
            On July 8, 1949, and without obtaining
     the consent of Hopkins County Board, the
     Franklin County school board acting under
     Article   VIII consolidated    all of the Falr-
     view county-line     district  with tb.e Mt. Ver-
     non district    in Franklin County.      OnJuly
     9, 1949, the Hopkins County School Board by
     virtue of the provisions      of Article   VIII con-
     solidated    that portion of Fairview County-
     line district    lying in Hopkins County with
     the Sulphur Bluff district      of Hopkins County.
           Questions    1. Does the Franklin County
     Board have the authority,      under the facts
     and Article   VIII, to consolidate       all of Fair-
     view County-line    district    (including   that
     portion thereof lying in Hopkins County) with
     the Mt. Vernon district      of Franklin County?
          2.     Do the county boards respectively of
     Franklin    and Hopkins County, acting under Art-
                                                                              .. .



‘Hon. wei1 wiii~,    page 2     (V-876)


      lcle VIII, have authority     only to consolidate
      that portion   of a dormant district   uhich lies
      vithin its respective    county to an adjoining
      district   or districts?
            The second paragraph in Article          VIII,   S.B.   116,
51st Legislature,    provides that:
             “If a county-line  district    is or becomes
      dormant, as defined herein, the provisions        of
      this Act shall apply and be followed b the
      several counties affected      to the exten*theo
      territory   in each respective     countyt-   (mapha-
      sis added.)
            The provisions    of the first     paragraph of Arti-
cle VIII define *dormant” district          and require  the coun-
ty school board of the several counties to consolidate
each dormant district     ‘within” the county by order of
the Board.     The quoted second paragraph specifically
governs dormant county-line      districts,    that Is, dormant
dlstr,lcts  whose boundaries comprise territory         lying in
two or more counties.      Its provlsions      are clear and un-
ambiguous.     It requires the county board of each county
by order to consolidate      such portions of donsant county-
line districts    which lie in its county with an adjoining
district   or districts.
             Where,for example, a portion of a dormant
county-line    district     lies in County A and the remaining
portion lies in County B, then the County School Board
of A may consolidate        the County A portion with another
district    in County A, and likewise B Board may consoli-
tit;   the County B portion with another district            in Coun-,: ._-
      . Consent of counties to be affected           by such divi-
sional consolidation        of doraaant county-line     distriats
under Article     VIII of S.B. 116 is not required theSeu.u-
der . In this respect Article           VIII is unlike other laws
concerning consolidation,          detackrmsnt and annexation to
active county-line       districts,     which do require,    in some
instances,    cooperation      and consent of respective       county
school boards, county judges, district            school boards,
and/or commissioners ’ courts.           For example: Article
2806; Section 5b of Article          2742b; Section 2 of Article
2742e and Section 1 of Article           2’742f. as construed in
Count; School Trustees of Ryls               County v. State,u;5
W* .                 ex.
see Attorney’General        Opinion Ifo.'V-874 for instances
when consent is not required.
   Hon. Well McRay, page 3       (V-876)


               But in the exercise     of the authority delegated
   In Article   VIII, county boards are limited to the extent
   of the powers granted therein.        Under this law the au-
   thority   of a.countg school board to consolidate      by order
   a domnant county-line     district   Is limited expressly    “to
   the extent of the territory        of the county-line  district
   in its respectlve~county.
               It should be noted that ArUcle VIII of S.B.
   116 does not provide that that one county which has ju-
   risdiction    of the damant county-line        district  for admin-
   istrative   purposes shall consolidate        the entire dormant
   oormty-line    district    to an adjoining    district  or dis-
   tricta.    In this respect Article      VIII is dissimilar      to
   Section 5b of Article       274213 and Article    2806 (providing
   for CoI@olldatiOnS by election).          These statutes do
   authorize the county judge and the Commlssloners* Court
   of the County which has jurisdiction          of the county-line
   school district      for adminfstratlve    purposes to perform
   certain duties without the joinder of the like officials
   of the other county or counties in which lies a portion
   of the county-line      dlstriot.
                Aoccdlngly,    it is our opinion that Article
   VIII of 5.8. 116, does not authorise Franklin County
   School Boartl to consolidate      by order all of Faimiew
   county-line     district  (a portion of which lies in Hop-
   kins County) with the It. Varnon district             of Franklin
   county.     Further, the county school boards of Franklin
   and Hopkins County respeotfvely,        are authorieed under
   Article    VIII of S.B. 116 to consolidate         only that por-
   tion of a dormant county-line       district     lying rfithin its
   respective     county with an adjoining      distriot    or dis-
:” tricts.
                               SUMMARY
                One aountg school board, acting under
         Article   VIII, S.B. 116, 31st Legislature,    Is
         not authorized to consolidate    all of a dor-
         mant county-line    district with an adjoining
         dlstrlot   In its oounty.
               The county eohool board of each respec-
         tive county in whioh territory      of a dormant
         county-line  distriot     lies is authorized,    by
         virtue of Artiole     VIII, to ooneolldate    by
    Hon. IVeil McKay, page 4   (V-876)


         order only that portion of such a dormant
         district  which lies within its county with
         an adjoining  district or districts.
                                          Yours very truly,
                                      A'M'ORIOFYGENERALOFTFXAS


    CEO:bh:mw
                                          Chester   E. Ollison
                                                     Assistant


                                      APPROVED

                               &ii2       2.h
                               V      FIRST ASSISTANT
                                      ATTORNEXGENFRAL



I